ORDER
PER CURIAM.
We have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction, and we conclude that petitioner has failed to raise a color-able constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
DISMISSED.